                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


ROLANDA LEWIS, ET AL.                             CASE NO. 2:18-CV-01409

VERSUS                                            JUDGE JAMES D. CAIN, JR.

ALL ABOUT YOU HOME HEALTHCARE MAGISTRATE JUDGE KAY
INC., ET AL.


                              MEMORANDUM RULING

       Before the court is a Motion to Conditionally Certify a Collective Action [doc. 66]

filed by plaintiffs under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. The motion

is regarded as unopposed.

                                             I.
                                      BACKGROUND

       This suit relates to the overtime provisions of the Fair Labor Standards Act

(“FLSA”), which require that covered employees working more than forty hours a week

be compensated for their overtime hours at one and a half times their regular rate of pay.

29 U.S.C. § 207(a)(1). Plaintiff Rolanda Lewis allegedly worked as an in-home caregiver

for All About You Home Healthcare, Inc. (“All About You”), an agency based in Lake

Charles, Louisiana. Doc. 1. Lewis filed suit against All About You and its owner, Satrica

Williams, in this court on October 29, 2018. She claimed that she had been an hourly

employee and that defendants violated the FLSA by paying her the same rate ($8/hour) for

all hours worked, though she normally worked more than 40 hours in a week. Id.

Defendants stipulated to conditional certification of a collective action based on All About

                                            -1-
You employees who were paid on a straight-time-for-overtime basis. Doc. 38. Notice was

sent to putative collective action members on March 14, 2019, and twelve plaintiffs have

now opted into the case.

       Plaintiffs assert that the discovery process has uncovered evidence that defendants

also paid employees on a salary basis without any overtime pay, though these employees

were still not exempt from FLSA’s overtime provisions. They thus amended their

complaint to add Melinda King, one of the opt-in plaintiffs, as named plaintiff and

representative of the salaried class. Doc. 59; doc. 70. Plaintiffs now move for conditional

certification of that class, defined as:

       All employees of All About You Home Healthcare, Inc. performing home
       healthcare services who were paid a salary and who worked over 40 hours in
       any workweek at any point in the past three years.

Doc. 70, p. 9. Defendants have not filed any response to the motion and their time for doing

so has passed. Accordingly, the motion is regarded as unopposed.

                                           II.
                                    LAW & APPLICATION

       The FLSA provides a right of action for employees against employers who violate

its overtime provisions, and allows similarly situated employees to “opt in” to a lawsuit in

order to benefit from a judgment. 29 U.S.C. § 207(a). The FLSA does not define “similarly

situated” or explain how a collective action should be certified. District courts within this

circuit, however, generally use the two-stage class certification procedure set forth in

Lusardi v. Xerox Corp., 118 F.R.D. 351 (D.N.J. 1987), and its progeny. E.g., Walker v.

Honghua America, LLC, 870 F.Supp.2d 462, 465 (S.D. Tex. 2012).


                                             -2-
       Under the first step – the conditional certification requested here – the court decides

whether to issue notice to potential class members. Mooney v. Aramco Servs. Co., 54 F.3d

1207, 1213–14 (5th Cir. 1995). Because discovery has not been conducted, the court takes

a fairly lenient view of the class certification standard. Id. The standard “requires only

substantial allegations that potential members were together the victims of a single

decision, policy, or plan.” Xavier v. Belfor USA Group, Inc., 585 F.Supp.2d 873, 877 (E.D.

La. 2008) (cleaned up). To this end the court looks to the employees’ job requirements and

pay provisions, and may deny conditional certification if the action arises from

circumstances purely personal to the plaintiff. Id.

       Plaintiffs allege that defendants violated the FLSA by not compensating the salaried

or quasi-salaried employees for overtime work because they were non-exempt workers,

who did not have any supervisory responsibilities, and whose job duties primarily involved

manual labor or were technical in nature. Doc. 70, ¶¶ 82–89. Plaintiffs have shown that the

other home healthcare workers have similar job duties to the named representative,

Melinda King, and that they were alleged victims of a common plan through defendants’

payment scheme and denial of overtime compensation. See doc. 66, atts. 2 & 3

(declarations of Melinda King and Vickie Dunbar Jackson). Plaintiffs also show that at

least five individuals who have already opted into this suit were paid on a mixed

hourly/salaried basis, without any overtime compensation during the salaried weeks. Doc.

66, att. 4, ¶¶ 3–4.

       Plaintiffs have demonstrated a reasonable basis for crediting their assertions that

aggrieved individuals exist, are similarly situated to the plaintiff in relevant respects given

                                             -3-
the claims and defenses asserted, and would want to opt in to this suit. Accordingly, they

have met the minimum standard for proceeding under Lusardi’s first step and conditional

certification should be granted. Walker, 870 F.Supp.2d at 465–66 (citing Aguirre v. SBC

Comms., Inc., 2006 WL 964554, at *6 (S.D. Tex. Apr. 11, 2006)).

       The defendants have made no objection to the proposed notice and consent forms

[doc. 66, att. 5] offered by plaintiffs, which are substantially similar to the stipulated

versions used for the straight-time class, or to the proposed timeline. The court finds no

basis for modifying the proposed forms and timeline, including the allowance of notice by

email and text message and follow-up by telephone contact for members unreachable by

other forms. Accordingly, it adopts them for the opt-in phase of this matter.

                                             III.
                                        CONCLUSION

       For the reasons provided above, the Motion for Conditional Certification [doc. 66]

will be granted using plaintiffs’ proposed forms and opt-in period. The court will also order

defendants to provide plaintiffs’ counsel with contact information for all members of the

putative class, in order to facilitate the issuance of accurate and timely notice.

       THUS DONE AND SIGNED in Chambers on this 3rd day of March, 2020.


                        _________________________________________
                                   JAMES D. CAIN, JR.
                            UNITED STATES DISTRICT JUDGE




                                              -4-
